Citation Nr: 1234086	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  04-25 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for asthma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from February to July 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2004, November 2005, and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in September 2007.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

With respect to the Veteran's claim for service connection for PTSD, the Board concludes that in light of the decision of the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the issue is more appropriately characterized as captioned above. 

The appeal was remanded for additional development in January 2009 and March 2011.  Unfortunately, that development has yet to be completed adequately. Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the March 2011 remand, the Board noted a lack of substantial compliance with its January 2009 remand directives and requested further development.

With regard to the Veteran's claims for entitlement to service connection for back and left knee disabilities, the Board requested an opinion as to whether these disabilities had been caused or aggravated by the Veteran's psychiatric disorders.  Although VA physician reviewed the file in December 2011, he provided medical opinions that are contradictory on their face.  Specifically, the examiner indicated it was less likely than not (less than 50 percent probability)" that both the back and left knee disabilities were "due to or the result of the Veteran's service connected condition."  The examiner's rationale for the knee was as follows: "[t]he veteran's stated history of waking suddenly and kicking his legs is not known to be a proximate cause of medial compartment osteoathrosis.  The veteran could recall specific injury sever [sic] enough for him to seek medical treatment related to his dreams."  For the back, the examiner reasoned that "[w]aking suddenly from sleep in a frightened fashion is not known to medicine to be the proximate cause [of] lumbar spondylosis.  The veteran could recall specific injury sever [sic] enough for him to seek medical treatment related to his dreams."  The initial portions of the rationales appear to support a denial of the claims.  However, those portions of the opinions are subsequently directly contradicted by the second sentence, which would tend to suggest that the Veteran was able to describe a severe injury to his knees and back during sleep that required medical attention and thus supports an allowance in the claims.  The Board is unable to reconcile the internal conflicts in these medical opinions, and as such, clarification is required.  The matter is further complicated by the examiner's lack of specification as to whether the first rationale concerns the right knee, left knee or both.  His reference to "legs" and osteoarthrosis, a condition that has been diagnosed in both knees, would suggest that both knees are the subject of the opinion, which precludes the Board from addressing the claim for a right knee disability until clarification is obtained.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the December 2011 VA examination report contains contradictory statements concerning the relationship between the Veteran's psychiatric disorders and his lumbar spine and bilateral knee disabilities, which cannot be resolved by the Board, it is an inadequate opinion, and the prior remand orders have accordingly not been fulfilled.  As such, the Board finds that it is necessary to obtain another clarifying medical nexus opinion. 

A clarifying opinion is also required for the claims for service connection for asthma and an acquired psychiatric disorder.  The March 2011 remand requested opinions on whether the Veteran's asthma and schizoaffective disorder were related to service, as the September 2009 VA psychiatric examiner did not render an opinion on diagnosed schizophrenia and the September 2009 VA respiratory examiner did not provide a basis for the conclusion that an opinion could not be reached without resort to speculation.  A new VA respiratory examination was provided in December 2011, after which the examiner opined that it was "less likely that the current asthma is related to or exacerbated by in-service treatment or exposure to gas."  However, the examiner indicated at the start of the opinion that the Veteran evidenced a "history of asthma" prior to his entrance, which raises additional medical questions.  Similarly, the December 2011 VA psychiatric examiner found that the Veteran's schizoaffective disorder "was present prior to his military experience" and was not a result of his service.  Notably, however, neither asthma nor schizoaffective disorder were noted on examination prior to the Veteran's entrance into service.  As such, it is unclear to the Board whether the Veteran's asthma and schizoaffective disorder clearly and unmistakably pre-existed his entry into active service, and, if so, whether they clearly and unmistakably were not aggravated as a result of his active service.  These questions must be resolved on remand.

Additionally, in the January 2009 and March 2011 remands, the Board instructed the agency of original jurisdiction (AOJ) to provide notice regarding how to substantiate a claim for PTSD based on personal assault.  Although the Veteran was provided notice letters regarding his PTSD claim in March 2009 and August 2011, these letters did not advise him of the special evidence available to corroborate stressors in a personal assault case such as this one.  In particular, the letters did not advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, as required by 38 C.F.R. § 3.304(f)(5).  In this regard, although VA Form 21-0781a, "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder Secondary to Personal Assault," was attached to the notices, this form does not satisfy the requirements of 38 C.F.R. § 3.304(f)(5), as it merely requests that the claimant provide any other information that is important for VA to know which "may" help the claim, and to let VA know if he or she experienced any of the listed behavior changes following the alleged stressor.  There is no indication in that form that such behavior changes may serve to corroborate the stressor in conformity with 38 C.F.R. § 3.304(f)(5).  Thus, on remand, the requested notice must be provided to the Veteran.  Id.

Lastly, as the most recent VA records in the claims folder are dated in August 2011, updated treatment records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, a number of VA psychiatric treatment records dated from March 2012 to May 2012, as well as a few X-ray reports and a pulmonary function test, are located in the Veteran's electronic file contained in the Virtual VA system; however, it is unclear whether these records are a complete accounting of all pertinent VA treatment since August 2011.  Thus, for the sake of completeness, records dated from August 2011 will be requested on remand.

The Board sincerely regrets the additional delay caused by this Remand.  However, this action is necessary to ensure that all due process is met.  Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice letter to his current address of record that complies with the notification requirements of 
38 C.F.R. § 3.304(f)(5) (2011).  The letter should advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his stressor relating to an in-service assault.  Inclusion of VA Form 21-0781a, without any further explanation in the body of the notice letter as requested above, will not suffice.

2.  Obtain copies of all treatment records from the VA Medical Center in East Orange, New Jersey, dated from August 2011 to the present, and all records from the VA outpatient clinic in Newark, New Jersey, dated from August 2011 to the present.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

3.  Forward the claims folders to the examiner who provided the December 2011 VA opinions on the low back and knees for clarification (or another qualified examiner, if that same examiner is not available).  The examiner should be requested to review the claims folder, including the December 2011 examination report and any relevant records in Virtual VA, and provide an addendum that answers the following questions. 

(A)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed bilateral knee disability is causally related to the alleged PTSD or other psychiatric disorder, in the sense that he has allegedly injured his knees as a result of awaking kicking and thrashing and having to jump out of bed as a result of his psychiatric disorder?

(B)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed low back disability is causally related to the alleged PTSD or other psychiatric disorder, in the sense that he has allegedly injured his back as a result of awaking kicking and thrashing and having to jump out of bed as a result of his psychiatric disorder?

(C)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed bilateral knee disability is aggravated beyond its natural course by the alleged PTSD or other psychiatric disorder, in the sense that he has allegedly injured his knees as a result of awaking kicking and thrashing and having to jump out of bed as a result of his psychiatric disorder?

(D)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed low back disability is aggravated beyond its natural course by the alleged PTSD or other psychiatric disorder, in the sense that he has allegedly injured his back as a result of awaking kicking and thrashing and having to jump out of bed as a result of his psychiatric disorder?

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The rationale for any opinions, with citation to relevant medical findings, must be provided. 

4.  Forward the claims folders to the examiner who provided the December 2011 VA psychiatric examination for clarification (or another qualified examiner, if that same examiner is not available).  The examiner should be requested to review the claims folder, including the December 2011 examination report and any relevant records in Virtual VA, and provide an addendum that answers the following questions. 

(A)  The examiner should address the likelihood that schizoaffective disorder existed prior to the Veteran's entrance into active service in February 1979.

(B)  If schizoaffective disorder is determined to have existed prior to service, the examiner should indicate whether schizoaffective disorder worsened during service.  If the disability worsened during service, the examiner should state whether the worsening was due to the natural progression of the disability, or whether the worsening was caused by any aspect of the Veteran's service.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The rationale for any opinions, with citation to relevant medical findings, must be provided. 

5.  Forward the claims folders to the examiner who provided the December 2011 VA respiratory examination for clarification (or another qualified examiner, if that same examiner is not available).  The examiner should be requested to review the claims folder, including the December 2011 examination report and any relevant records in Virtual VA, and provide an addendum that answers the following questions.

(A)  The examiner should address the likelihood that asthma existed prior to the Veteran's entrance into active service in February 1979.

(B)  If asthma is determined to have existed prior to service, the examiner should indicate whether asthma worsened during service.  If the disability worsened during service, the examiner should state whether the worsening was due to the natural progression of the disability, or whether the worsening was caused by any aspect of the Veteran's service.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The rationale for any opinions, with citation to relevant medical findings, must be provided. 

6.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

